Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/JP2018/037690 10/10/2018, which claims benefit of 62/571,391 10/12/2017.
2. 	Applicant’s remarks filed on 6/7/2022 are acknowledged. Claims 1-2, 5-7 and 15-19 are pending in the application.
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claims 1-2, 5-7 and 15-19 under 35 U.S.C. 103 (a) over Funasaka et al. ’614 have been fully considered but they are not persuasive.   
	Applicants state “The legal principles of inherent anticipation relied upon in the Office Action are not relevant to the present claims. The claimed oral dosage forms are novel over Funasaka and the Office Action has pointed to no oral dosage form disclosed in Funasaka that is alleged to inherently contain a property that has now been discovered by the inventors of the present application…. Instead, it was only the teachings of the present application that identified achieving the Cmax, AUC (o-t), and AUC (0-inf) ranges specified in the claims as being associated with these clinical benefits. Funasaka’s description of oral administration at doses in the wide ranges of 30 ug to 10 g, 100 ug to 5 g, and 100 ug to 1 g would have provided the skilled person with no basis or rationale to select an oral dosage form a dose of Compound A that would achieve the , AUC (o-t), and AUC (0-inf) ranges recited in the claims when administered as an oral dosage form at a single daily dose.”, see pages 4-5.
However, Funasaka  et al. ’614 discloses an oral formulation such as tablet, a granule, a power, a capsule or a syrup, and dose range from 30 ug to 1 g, see section [0112] and [0102] in columns 8-9. Thus the instant oral dose range is within the scope of Funasaka  et al. ’614. Without un-expected results, for example specific salt Compound A 1.5 succinate (i.e., see Example on page 37) or specific excipient, Funasaka  et al. ’614 still render obviousness over the instant invention. Therefore the ejection of claims 1-2, 5-7 and 15-19  under 35 U.S.C. 103 (a) over Funasaka et al. ’614 is maintained.
4.        Applicant's arguments regarding the rejection of claims 1-2 and 15-19 under the obviousness-type double patenting over Funasaka  et al. ’099 and ’047 have been fully considered but they are not persuasive.  Without un-expected results, for example specific salt Compound A 1.5 succinate (i.e., see Example on page 37) or specific excipient, Funasaka  et al. ’099 or ‘047 still render obviousness over the instant invention.  Thus the rejection of claims 1-2 and 15-19 under the obviousness-type double patenting over Funasaka  et al. ’099 and ‘047 is maintained.   Applicants are requested to file a terminal disclaimer to overcome the rejection.
5.	Applicant's arguments regarding the provisional rejection of claims 15 and 19 under the obviousness-type double patenting over Miyano   et al. ’772, ‘193 and ’139 have been fully considered but they are not persuasive.  It is noted that   Miyano   et al. ’772, ‘193 and ’139 use the same instant compound/composition for treating cancer including bile duct cancer and breast cancer.  Without un-expected results, for example specific salt Compound A 1.5 succinate (i.e., see Example on page 37) or specific excipient, Miyano   et al. ’772, ‘193 and ’139 still render obviousness over the instant invention.  Thus the provisional rejection of claims 1-2 and 15-19 under the obviousness-type double patenting over Miyano   et al. ’772, ‘193 and ’139   is maintained.   Applicants are requested to file a terminal disclaimer to overcome the rejection.
6.	Applicant's arguments regarding the rejection of claims 5-7 and 16-18 under 35 U.S.C. 112 (b) have been fully considered and they are persuasive.  The rejection of claims 5-7 and 16-18 under 35 U.S.C. 112 (b) have been withdrawn herein.
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

July 18, 2021